Campbell, C. J.,
delivered the opinion of the court.
If the view of the Sunday law held by the courts of Indiana and Missouri, and cited by counsel, is to prevail in this-state, this case would seem to have'been given to the jury *31with proper directions; and although the jury did not regard necessity with reference to work lawful on the Sabbath day, commonly called Sunday, in the sense with which that term was employed in framing the “.Shorter Catechism,” wherein it tells how the Sabbath is to be sanctified, neither did the courts mentioned, but they recognized an enlarged meaning of necessity so as to embrace social necessity, and admitted, as an exception, messages under circumstances which, in our opinion, did not create as great a necessity as disclosed by this case.
It is argued that the necessity must be that of the sender, and not the sendee. Our understanding of the cases cited is that the necessity or charity of the act takes it out of the prohibition of the law, and then all the legal consequences of the act on any secular day will follow as to the rights and liabilities of the parties. "We do not commit ourselves to the view held by the cases cited, nor do we express any dissent from therm-
it may be that the true view is that if a telegraph company should, in a spirit of piety or regard for the law, refuse to receive a message for transmission on Sunday, and was sued for that, and invoked the law of G-od and the state as a. defense, it would find this ample protection against a claim for damages; but that the piety which admits of open offices and receipt of messages and pay for their dispatch on Sunday, should be equal to the duty of transmission and delivery, as on other days; and that the sendee, whose right of action rests not on contract, but on breach of duty, may recover, without regard to the day. We do not commit ourselves to this view now, as the case does not call for it. In either view of the law, the appellant has no just cause to complain of the action of the court below, and the judgment will be Affirmed.